                        Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 1 of 10



               1   COOLEY LLP
                   MICHAEL A. ATTANASIO (151529)
               2   (mattanasio@cooley.com)
                   JON F. CIESLAK (268951)
               3   (jcieslak@cooley.com)
                   4401 Eastgate Mall
               4   San Diego, CA 92121
                   Telephone: (858) 550-6000
               5   Facsimile: (858) 550-6420

               6   BEATRIZ MEJIA (190948)
                   (mejiab@cooley.com)
               7   MAX SLADEK DE LA CAL (324961)
                   (msladekdelacal@cooley.com)
               8   101 California Street, 5th Floor
                   San Francisco, CA 94111
               9   Telephone: (415) 693-2000
                   Facsimile: (415) 693-2222
          10
                   Attorneys for Defendants
          11       SEAVIEW INSURANCE COMPANY
                   and TWO JINN, INC.
          12
                   [Additional Defendants and Counsel Listed on Signature Pages]
          13

          14                                  UNITED STATES DISTRICT COURT
          15                                NORTHERN DISTRICT OF CALIFORNIA
          16                                           OAKLAND DIVISION
          17

          18        IN RE CALIFORNIA BAIL BOND                     Master Docket No. 19-cv-00717-JST
          19        ANTITRUST LITIGATION                           CLASS ACTION
          20                                                       DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                                                                   REQUEST FOR JUDICIAL NOTICE
          21        THIS DOCUMENT RELATES TO:
                                                                   Judge:             Hon. Jon S. Tigar
          22        ALL ACTIONS                                    Hearing Date:      October 16, 2019
                                                                   Courtroom:         6, 2nd Floor
          23                                                       Time:              2:00 p.m.
                                                                   Trial Date:        Not Set
          24

          25

          26

          27

          28
  COOLEY LLP                                                               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
                                                                                                   FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                                                   MASTER DOCKET NO. 19-CV-00717-JST
                        Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 2 of 10



               1          Plaintiffs ask the Court to take judicial notice of, or incorporate by reference, eight documents

               2   in support of Plaintiffs’ Opposition to Defendants’ Motion to Dismiss. (See ECF No. 66 (Plaintiffs’

               3   Request for Judicial Notice); ECF No. 67 (declaration attaching documents labeled Exhibits 1-8).)

               4   Plaintiffs’ requests pertaining to certain documents are improper for the following reasons.

               5   I.     Exhibits 1-6 Are Not Properly Subject to Judicial Notice
               6          Plaintiffs request that Exhibits 1-6, alleged website printouts cited in the Consolidated

               7   Amended Complaint (ECF No. 46, “CAC”), be judicially noticed because “[j]udicial notice of the

               8   materials will allow the Court to consider the context of the statements.” (ECF. No. 66 at 4.) This is

               9   insufficient to satisfy the standard for judicial notice. Judicial notice is appropriate only for facts “not

          10       subject to reasonable dispute” that are either generally known within the jurisdiction of the trial court,

          11       or “can be accurately and readily determined from sources whose accuracy cannot be reasonably

          12       questioned.” Fed. R. Evid. 201(b). Under this standard, websites and their contents may be proper

          13       subjects for judicial notice, but not where the source of the website content cannot be reliably

          14       determined. See Rollins v. Dignity Health, 338 F. Supp. 3d 1025, 1032-33 (N.D. Cal. 2018) (rejecting

          15       notion that “a document is judicially noticeable simply because it appears on a publicly available

          16       website”); Gerristen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1030-34 (C.D. Cal. 2015)

          17       (summarizing Ninth Circuit law and contrasting propriety of judicial notice for publicly available

          18       government websites with third-party websites that have potential authenticity concerns); see also

          19       Caldwell v. Caldwell, 2006 WL 618511, at *4 (N.D. Cal. Mar. 13, 2006) (judicial notice improper

          20       where source of website content could not be reliably determined).

          21              According to Plaintiffs, Exhibits 1, 4, and 5 represent content from privately maintained

          22       webpages that are no longer publicly available online. (ECF No. 66 at 4-5.) The accuracy and source

          23       of these documents therefore cannot be reliably determined by the information Plaintiffs have

          24       provided. Plaintiffs claim these documents were published on specific dates at specific URLs (see

          25       id.), but the documents themselves contain neither time stamps nor URLs verifying the accuracy of

          26       these claims. Thus these documents are not properly subject to judicial notice. See Rollins, 338 F.

          27       Supp. 3d at 1032-33.

          28              Exhibits 2, 3, and 6, an “article,” “blog post,” and “report” available on private third-party
  COOLEY LLP                                                                      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                                      1.                                  FOR JUDICIAL NOTICE
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
                         Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 3 of 10



               1   websites, are also not properly subject to judicial notice, to the extent Plaintiffs are requesting the

               2   Court take notice of the accuracy of the statements therein. (See id. at 4-6.) See Von Saher v. Norton

               3   Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010) (judicial notice may be taken

               4   of “the fact that” media outlets have published information, but “not whether the contents of those

               5   articles were in fact true”) (internal quotations and citation omitted). For this same reason, Exhibits

               6   1, 4, and 5 are not proper subjects of judicial notice to the extent Plaintiffs ask the Court to take notice

               7   of the accuracy of the statements found therein.

               8          Plaintiffs state as to Exhibits 1-6 that “Defendants do not contend that any of the statements or

               9   documents in which they appear are inauthentic.” (ECF No. 66 at 4.) Defendants have not answered

          10       the CAC and therefore have not made any contentions about the accuracy and authenticity of the

          11       statements proffered by Plaintiffs. For purposes of determining whether they should be properly

          12       subject to judicial notice, Defendants do contest the authenticity of the Exhibits and accuracy of the

          13       statements therein.1

          14       II.    The Incorporation by Reference Doctrine Does Not Apply to Exhibits 1-6
          15              The incorporation by reference doctrine applies only when a document is referred to in the

          16       plaintiff’s complaint, is central to a plaintiff’s claims, and no party questions the document’s

          17       authenticity. See Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (in ruling on motion to dismiss,

          18       “[a] court may consider evidence on which the complaint ‘necessarily relies’ if: (1) the complaint

          19       refers to the document; (2) the document is central to the plaintiff’s claim; and (3) no party questions

          20       the authenticity of the copy”) (citations omitted).

          21              The Court should not incorporate by reference Exhibits 1-6 for multiple reasons. The CAC

          22       quoted from the documents that it now asks the Court to incorporate, but did not “refer” to, or attach,

          23       the documents. See Rollins, 338 F. Supp. 3d at 1032-33 (denying request to incorporate where

          24       complaint did not actually “mention” the document). Exhibits 1-6 are also not each referred to

          25       “extensively” in the CAC such that they are central to Plaintiffs’ claims. See Khoja v. Orexigen

          26       Therapeutics, Inc., 899 F.3d 988, 1002-03 (9th Cir. 2018) (quoting from a blog post once in complaint

          27
                   1
                    Defendants do not oppose Plaintiffs’ requests to take judicial notice of the existence of Exhibits 7
          28       and 8.
  COOLEY LLP                                                                      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                                      2.                                  FOR JUDICIAL NOTICE
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
                          Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 4 of 10



               1   was not sufficient to satisfy requirement that document “form[ed] the basis of the plaintiff’s claim”).

               2   Finally, Defendants do not concede that Exhibits 1-6 are all authentic copies of websites, some of

               3   which are no longer publicly available. See supra Section I.

               4   III.    The Content of Exhibit 7 Is Not Properly the Subject of Judicial Notice
               5           Plaintiffs ask the Court to take judicial notice of the fact that antitrust guidelines were published

               6   by the California Office of the Attorney General, as well as the “contents” of the guidelines. (ECF

               7   No. 66 at 6.)

               8           Rule 201 of the Federal Rules of Evidence permits judicial notice of an “adjudicative fact.”

               9   Fed. R. Evid. 201(a). However, the contents of Exhibit 7, a 29 year old document, do not constitute

          10       an “adjudicative fact.” The contents of the guideline are not “generally known within the [Court’s]

          11       territorial jurisdiction,” nor can they be “accurately and readily determined from sources whose

          12       accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Thus, the Court should deny

          13       Plaintiffs’ request with respect to the content of the guidelines. See, e.g., E. Bay Law v. Ford Motor

          14       Co., 2016 WL 777831, at *2 (N.D. Cal. Feb. 29, 2016) (denying request for judicial notice of

          15       adjudicative facts that were subject to reasonable dispute); c.f. Call v. Badgley, 254 F. Supp. 3d 1051,

          16       1061 n.5 (N.D. Cal. 2017) (taking judicial notice of Attorney General guidelines “[b]ecause neither

          17       party objects to the court taking judicial notice of the existence of these documents”) (emphasis added).

          18

          19       Dated: September 4, 2019                          COOLEY LLP
                                                                     MICHAEL A. ATTANASIO (151529)
          20                                                         JON F. CIESLAK (268951)
                                                                     BEATRIZ MEJIA (190948)
          21                                                         MAX SLADEK DE LA CAL (324961)
          22
                                                                     s/ Beatriz Mejia
          23                                                         Beatriz Mejia (190948)

          24                                                         Attorneys for Defendants Seaview
                                                                     Insurance Company and Two Jinn, Inc.
          25

          26

          27

          28
  COOLEY LLP                                                                      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                                      3.                                  FOR JUDICIAL NOTICE
                                                                                          MASTER DOCKET NO. 19-CV-00717-JST
                       Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 5 of 10



               1   Dated: September 4, 2019            By: /s/ Julie A. Gryce
               2                                       Julie A. Gryce (319530)
               3                                       DLA Piper LLP (US)
                                                       401 B Street, Suite 1700
               4                                       San Diego, CA 92101-4297
                                                       Telephone: (619) 699-2700
               5                                       Facsimile: (619) 699-2701
                                                       julie.gryce@dlapiper.com
               6
                                                       Michael P. Murphy (pro hac vice)
               7                                       DLA PIPER LLP (US)
                                                       1251 Avenue of the Americas
               8                                       New York, NY 10020-1104
                                                       Telephone: (212) 335-4500
               9                                       Facsimile: (212) 335-4501
                                                       michael.murphy@dlapiper.com
          10
                                                       John Hamill
          11                                           DLA Piper LLP (US)
                                                       444 West Lake Street, Suite 900
          12                                           Chicago, IL 60606-0089
                                                       Telephone: 312.368.7036
          13                                           Facsimile: 312.251.5809
                                                       John.hamill@us.dlapiper.com
          14

          15                                           Attorneys for Defendants Danielson
                                                       National Insurance Company
          16
                    Dated: September 4, 2019           By: /s/ Blake Zollar
          17

          18                                           Drew Koning (263082)
                                                       Blake Zollar (268913)
          19                                           Shaun Paisley (244377)
                                                       KONING ZOLLAR LLP
          20                                           2210 Encinitas Blvd., Suite S
                                                       Encinitas, CA 92024
          21                                           Telephone: (858) 252-3234
          22                                           Facsimile: (858) 252-3238
                                                       drew@kzllp.com
          23                                           blake@kzllp.com
                                                       shaun@kzllp.com
          24
                                                       Attorneys for Defendant All-Pro Bail
          25                                           Bonds, Inc.
          26

          27

          28
  COOLEY LLP                                                       DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                        4.                                 FOR JUDICIAL NOTICE
                                                                           MASTER DOCKET NO. 19-CV-00717-JST
                      Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 6 of 10



               1   Dated: September 4, 2019           By: /s/ Gerard G. Pecht
               2                                      Gerard G. Pecht (pro hac vice)
               3                                      NORTON ROSE FULBRIGHT US LLP
                                                      1301 McKinney, Suite 5100
               4                                      Houston, Texas 77010
                                                      Telephone: (713) 651-5151
               5                                      Facsimile: (713) 651-5246
                                                      gerard.pecht@nortonrosefulbright.com
               6

               7                                      Joshua D. Lichtman (SBN 176143)
                                                      NORTON ROSE FULBRIGHT US LLP
               8                                      555 South Flower Street, Forty-First Floor
                                                      Los Angeles, California 90071
               9                                      Telephone: (213) 892-9200
                                                      Facsimile: (213) 892-9494
          10
                                                      joshua.lichtman@nortonrosefulbright.com
          11
                                                      Attorneys for Defendant American
          12                                          Contractors Indemnity Company

          13       Dated: September 4, 2019           By: /s/ Anne K. Edwards
          14
                                                      Anne K. Edwards (110424)
          15                                          SMITH, GAMBRELL & RUSSELL, LLP
                                                      444 South Flower Street, Suite 1700
          16                                          Los Angeles, CA 90071
                                                      Telephone: (213) 358-7210
          17                                          Facsimile: (213) 358-7310
                                                      aedwards@sgrlaw.com
          18

          19                                          Attorneys for Defendant Williamsburg
                                                      National Insurance Company
          20
                   Dated: September 4, 2019           By: /s/ Nicole S. Healy
          21

          22                                          Todd A. Roberts
                                                      Nicole S. Healy
          23                                          Edwin B. Barnes
                                                      ROPERS, MAJESKI, KOHN & BENTLEY
          24
                                                      Attorneys for Defendants American Bail
          25                                          Coalition, Inc. and William B. Carmichael
          26

          27

          28
  COOLEY LLP                                                     DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                       5.                                FOR JUDICIAL NOTICE
                                                                         MASTER DOCKET NO. 19-CV-00717-JST
                     Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 7 of 10



               1   Dated: September 4, 2019          By: /s/ David F. Hauge
               2                                     David F. Hauge (128294)
               3                                     Todd H. Stitt (179694)
                                                     Vincent S. Loh (238410)
               4                                     MICHELMAN & ROBINSON, LLP

               5                                     Attorneys for Defendants United States
                                                     Fire Insurance Company, The North River
               6                                     Insurance Company, and Seneca
               7                                     Insurance Company

               8   Dated: September 4, 2019          By: /s/ Renee Choy Ohlendorf

               9                                     Renee Choy Ohlendorf
                                                     Hinshaw & Culbertson LLP
          10
                                                     One California Street, 18th Floor
          11                                         San Francisco, CA 94111
                                                     Main: (415) 362-6000
          12                                         Direct: (415) 393-0122
                                                     RChoy@hinshawlaw.com
          13
                                                     Christie A. Moore (pro hac vice)
          14
                                                     W. Scott Croft (pro hac vice)
          15                                         BINGHAM GREENEBAUM DOLL LLP
                                                     101 S. Fifth Street
          16                                         3500 PNC Tower
                                                     Louisville, KY 40202
          17                                         Telephone: 502.587.3758
                                                     Facsimile: 502.540.2276
          18
                                                     cmoore@bgdlegal.com
          19                                         wcroft@bgdlegal.com

          20                                         Attorneys for Lexon Insurance Company
          21       Dated: September 4, 2019          By: /s/ Travis Wall
          22
                                                     Travis Wall (191662)
          23                                         Spencer Kook (205304)
                                                     HINSHAW & CULBERTSON LLP
          24                                         One California Street, 18th Floor
                                                     San Francisco, CA 94111
          25                                         Tel: (415) 362-6000
                                                     twall@hinshawlaw.com
          26
                                                     Attorneys for Defendant Philadelphia
          27
                                                     Reinsurance Corporation
          28
  COOLEY LLP                                                     DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                      6.                                 FOR JUDICIAL NOTICE
                                                                         MASTER DOCKET NO. 19-CV-00717-JST
                     Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 8 of 10



               1   Dated: September 4, 2019          By: /s/ Gregory S. Day
               2                                     Gregory S. Day
               3                                     LAW OFFICES OF GREGORY S. DAY
                                                     120 Birmingham Drive, Suite 200
               4                                     Cardiff, CA 92007
                                                     Telephone: (760) 436-2827
               5                                     attygsd@gmail.com
               6                                     Attorneys for Defendants California Bail
               7                                     Agents Association, Universal Fire &
                                                     Insurance Company, Sun Surety Insurance
               8                                     Company

               9   Dated: September 4, 2019          By: /s/ Howard Holderness
          10
                                                     John A. Sebastinelli (127859)
          11                                         Howard Holderness (169814)
                                                     GREENBERG TRAURIG, LLP
          12                                         4 Embarcadero Ctr, Ste. 3000
                                                     San Francisco, CA 94111-5983
          13                                         Telephone: (415) 655-1289
                                                     Facsimile: (415) 358-4796
          14
                                                     sebastinellij@gtlaw.com
          15                                         holdernessh@gtlaw.com

          16                                         Attorneys for Defendants American Surety
                                                     Company and Indiana Lumbermens
          17                                         Mutual Insurance Company
          18       Dated: September 4, 2019          By: /s/ Gary A. Nye
          19
                                                     Gary A. Nye (126104)
          20                                         ROXBOROUGH, POMERANCE, NYE &
                                                     ADREANI, LLP
          21

          22                                         Attorneys for Defendants Allegheny
                                                     Casualty Company, Associated Bond and
          23                                         Insurance Agency, Inc., Bankers Insurance
                                                     Company, Harco National Insurance
          24                                         Company, International Fidelity Insurance
                                                     Company, Lexington National Insurance
          25                                         Corporation, and Jerry Watson
          26

          27

          28
  COOLEY LLP                                                    DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                      7.                                FOR JUDICIAL NOTICE
                                                                        MASTER DOCKET NO. 19-CV-00717-JST
                     Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 9 of 10



               1   Dated: September 4, 2019          By: /s/ Brendan Pegg
               2                                     Brendan Pegg (174159)
               3                                     LAW OFFICES OF BRENDAN PEGG
                                                     201 E. Ojai Avenue #1505
               4                                     Ojai, CA93024
                                                     Telephone: (805) 3024151
               5                                     Facsimile: (877) 719-7298
                                                     brendan@bpegglaw.com
               6

               7                                     Attorneys for Defendant Financial
                                                     Casualty & Surety, Inc.
               8
                   Dated: September 4, 2019          By: /s/ Erik K. Swanholt
               9
                                                     Erik K. Swanholt
          10
                                                     FOLEY & LARDNER
          11                                         555 South Flower St., 33rd Floor
                                                     Los Angeles, CA 90071
          12                                         Telephone: (213) 972-4500
                                                     Facsimile: (213) 486-0065
          13
                                                     Attorneys for Defendants Continental
          14
                                                     Heritage Insurance Company
          15
                   Dated: September 4, 2019          By: /s/ John M. Rorabaugh
          16
                                                     John M. Rorabaugh (178366)
          17
                                                     Attorney for Defendant Golden State Bail
          18
                                                     Association
          19
                   Dated: September 4, 2019          By: /s/ Paul J. Riehle
          20
                                                     Paul J. Riehle (115199)
          21                                         DRINKER BIDDLE & REATH LLP
                                                     4 Embarcadero Center, 27th Floor
          22                                         San Francisco, California 94111
                                                     Telephone: (415) 551-7521
          23                                         Facsimile: (415) 551- 7510
                                                     paul.riehle@dbr.com
          24
                                                     Attorneys for Defendant Accredited Surety
          25                                         and Casualty Company, Inc.
          26

          27

          28
  COOLEY LLP                                                     DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                      8.                                 FOR JUDICIAL NOTICE
                                                                         MASTER DOCKET NO. 19-CV-00717-JST
                        Case 4:19-cv-00717-JST Document 73 Filed 09/04/19 Page 10 of 10



               1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

               2           I, Beatriz Mejia, attest that concurrence in the filing of this document has been obtained from

               3   the other signatories. Executed on September 4, 2019, in San Francisco, California.

               4

               5
                                                                         /s/ Beatriz Mejia          _
               6
                                                                         Beatriz Mejia
               7

               8

               9   210773978

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                     DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REQUEST
ATTORNEYS AT LAW
   SAN DIEGO
                                                                    9.                                   FOR JUDICIAL NOTICE
                                                                                         MASTER DOCKET NO. 19-CV-00717-JST
